Exhibit 11 Statement re Computation of per Share Earnings The composition of basic and diluted earnings per share was as follows for: Year Ended December 31, 2008 2007 2006 Net income available to common stockholders $ 22,675 $ 8,408 $ 2,717 Weighted average number of common shares outstanding 27,029,210 26,700,000 26,700,000 Effect of warrants 487,180 5,586,996 5,118,772 Effect of stock options 34,051 - - Weighted average diluted number of common shares outstanding 27,550,441 32,286,996 31,818,772 Basic earnings per share $ 0.84 $ 0.31 $ 0.10 Diluted earnings per share $ 0.82 $ 0.26 $ 0.09
